Case 2:20-cv-00040-JRG-RSP Document 29 Filed 08/13/20 Page 1 of 3 PageID #: 357



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 TACTUS TECHNOLOGIES, LLC,                        §
                                                  §       Case No. 2:20-cv-00040-JRG-RSP
 Plaintiff,                                       §
                                                  §       JURY TRIAL DEMANDED
 v.                                               §
                                                  §
 HMD GLOBAL OY​,                                  §
                                                  §
 Defendant.                                       §

            JOINT MOTION TO WITHDRAW MOTION TO DISMISS FOR
       INSUFFICIENT SERVICE AND FOR EXTENSION OF TIME TO RESPOND

         Plaintiff Tactus Technologies, LLC (“Tactus”) and Defendant HMD Global Oy (“HMD

 Global”) respectfully stipulate and move the Court as follows:

         WHEREAS, on February 18, 2020, Tactus filed its complaint in this action against HMD

 Global (Docket No. 1);

         WHEREAS, on June 3, 2020, Tactus filed an Affidavit of Service of the complaint as of

 May 20, 2020 (Docket No. 5);

         WHEREAS, on June 10, 2020, HMD Global filed a motion to dismiss Tactus’s complaint

 under Fed. R. Civ. P. 12(b)(2), 12(b)(4), and 12(b)(5) for insufficient process and insufficient

 service of process (Docket No. 6);

         WHEREAS, Tactus and HMD Global fully briefed that motion, which remains pending;

         WHEREAS, on August 10, 2020, the Finnish central authority completed service under

 the Hague Convention on HMD Global;




                                                –1–
Case 2:20-cv-00040-JRG-RSP Document 29 Filed 08/13/20 Page 2 of 3 PageID #: 358



        WHEREAS, HMD Global contends that it was not served on May 20, 2020, and thus the

 Affidavit of Service is improper for the reasons set forth in its papers on the motion to dismiss;

 Tactus contends that it properly effectuated service on HMD Global on May 20, 2020, and thus

 the Affidavit of Service is proper for the reasons set forth in its papers on the motion to dismiss;

 but both Tactus and HMD Global agree that the Court need not expend time and resources to

 resolve this dispute, in light of the service under the Hague Convention;

 NOW, THEREFORE, Tactus and HMD Global hereby stipulate and agree as follows:

        1.      HMD Global withdraws the motion to dismiss (Docket No. 6).

        2.      Tactus effected service of process on HMD Global via the Finnish central

 authority under the Hague Convention on August 10, 2020.

        3.      HMD Global shall respond to the Complaint on or before September 21, 2020.

        4.      This stipulation shall not affect other deadlines in this action.

 IT IS SO STIPULATED.

 Dated: August 12, 2020                           Respectfully submitted,

 By: ​/s/ Jerry D. Tice II____________            By: ​/s/ Deron R. Dacus_____
 Jerry D. Tice II                                 Deron R. Dacus
 Texas Bar No. 24093263                           State Bar No. 00790553
 Jonathan H. Rastegar (lead attorney)             The Dacus Firm, P.C.
 Texas Bar No. 24064043                           821 ESE Loop 323, Suite 430
 T. William Kennedy Jr.                           Tyler, Texas, 75701
 Texas Bar No. 24055771                           +1 (903) 705-1117
 Hunter S. Palmer                                 +1 (903) 581-2543 facsimile
 Texas Bar No. 24080748                           ddacus@dacusfirm.com

 BRAGALONE CONROY PC                              Matthew S. Warren (California Bar No. 230565)
 2200 Ross Avenue                                 Robert Kang (California Bar No. 274389)
 Suite 4500W                                      Erika Warren (California Bar No. 295570)
 Dallas, TX 75201                                 Warren Lex LLP
 Tel: (214) 785-6670                              2261 Market Street, No. 606
 Fax: (214) 785-6680                              San Francisco, California, 94114



                                                 –2–
Case 2:20-cv-00040-JRG-RSP Document 29 Filed 08/13/20 Page 3 of 3 PageID #: 359




 jrastegar@bcpc-law.com               +1 (415) 895-2940
 bkennedy@bcpc-law.com                +1 (415) 895-2964 facsimile
 jtice@bcpc-law.com                   20-40@cases.warrenlex.com
 hpalmer@bcpc-law.com
 Attorneys for Plaintiff Tactus       Attorneys for HMD Global Oy
 Technologies, LLC




                                     –3–
